DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested: Semiconductor Strain Detection Element With Improved Impurity filtration layer.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 4-5, rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
`Regarding claim 4 and 5, the claims recites “a fourth impurity diffusion layer formed at a lateral surface part of the first impurity diffusion layer, the fourth impurity diffusion layer having a higher impurity ion density than the first impurity diffusion layer and having the same conduction type as the first impurity diffusion layer.”, however it is unclear how you can have a fourth impurity diffusion layer without a second or third impurity diffusion layer as respective claim 4 depends directly from claim 1 and claim 5 depends from claim 2 which only recites a second impurity diffusion layer. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 15-16 and 19-20  are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brown et al US20130228022 (hereinafter “Brown”).
Regarding claim 1, Brown discloses a semiconductor strain detection element (Sensor layer-116) comprising: a silicon substrate (Paragraph 0017-0019, Fig 1-2A disclose the sensor element being a silicon substrate); and a first impurity diffusion layer (Paragraph 0019 discloses forming a P++ layer) having a conduction type different from the silicon substrate, the first impurity diffusion layer being formed inside under a surface of the silicon substrate (Paragraph 0019-0020), wherein an amount of strain in the silicon substrate is detected on the basis of change in a resistance of the first impurity diffusion layer (See Paragraph 0017-0019 discloses applying a pressure (260) and determining a resistance change, Fig 2A-3).
Regarding claim 15, Brown discloses the silicon substrate is an SOI substrate having an insulation film (Paragraph 0017-0019) therein, and the first impurity diffusion layer (paragraph 0019) is formed inside a surface-side silicon substrate of the SOI substrate (Fig 2A-3, paragraph 0017-0020).
Regarding claim 16, Brown discloses the silicon substrate is an SOI substrate having an insulation film (Paragraph 0017-0019) therein, and the first impurity diffusion layer (paragraph 0019) is formed inside a surface-side silicon substrate of the SOI substrate  (Fig 2A-3, paragraph 0017-0020)
Regarding claim 19, Brown discloses a MEMS actuator device (pressure sensor-200) comprising, as one of sensors, the semiconductor strain detection element (Sensor layer-116) according to claim 1.
Regarding claim 20, Brown discloses  a MEMS actuator device (pressure sensor-200) comprising, as one of sensors, the semiconductor strain detection element (Sensor layer-116) according to claim 2.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 7-8, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Brown et al US20130228022 (hereinafter “Brown”) in view of Fuji Electric Co LTD JPH0818070 (hereinafter “Fuji”).
Regarding claim 2, Brown discloses the semiconductor strain detection element according to claim 1.
However, Brown fails to disclose a second impurity diffusion layer formed on a silicon-substrate-surface side of the first impurity diffusion layer, the second impurity diffusion layer having a higher impurity ion density than the first impurity diffusion layer and having the same conduction type as the first impurity diffusion layer. Fuji discloses a second impurity diffusion layer (layer-6) formed on a silicon-substrate-surface side of the first impurity diffusion layer (P region-2), the second impurity diffusion layer having a higher impurity ion density than the first impurity diffusion layer and having the same conduction type as the first impurity diffusion layer. (Paragraph 0007, Fig 1A-B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fuji into Brown for the purpose of increasing detection accuracy. The modification would allow for limiting and/or further reducing the number of environmental factors that can cause result errors.
Regarding claim 7, Brown discloses the semiconductor strain detection element according to claim 1.
However, Brown fails to disclose the conduction type of the silicon substrate is N- type, and the conduction type of the first impurity diffusion layer is P-type. Fuji discloses the conduction type of the silicon substrate is N- type (layer-7), and the conduction type of the first impurity diffusion layer is P-type (region-2). (Paragraph 0007, 0010, Fig 1A-B, 3A-5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fuji into Brown for the purpose of increasing detection accuracy. The modification would allow for limiting and/or further reducing the number of environmental factors that can cause result errors.
Regarding claim 8, Brown discloses the semiconductor strain detection element according to claim 2.
However, Brown fails to disclose the conduction type of the silicon substrate is N- type, and the conduction type of the first impurity diffusion layer is P-type. Fuji discloses the conduction type of the silicon substrate is N- type (layer-7), and the conduction type of the first impurity diffusion layer is P-type (region-2). (Paragraph 0007, 0010, Fig 1A-B, 3A-5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fuji into Brown for the purpose of increasing detection accuracy. The modification would allow for limiting and/or further reducing the number of environmental factors that can cause result errors.
Regarding claim 11, Brown discloses the semiconductor strain detection element according to claim 1.
However, Brown fails to disclose the conduction type of the silicon substrate is P- type, and the conduction type of the first impurity diffusion layer is N-type. Fuji discloses the conduction type of the silicon substrate is P- type (region-2), and the conduction type of the first impurity diffusion layer is N-type (layer-7). (Paragraph 0007, 0010, Fig 1A-B, 3A-5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fuji into Brown for the purpose of increasing detection accuracy. The modification would allow for limiting and/or further reducing the number of environmental factors that can cause result errors.
Regarding claim 12, Brown discloses the semiconductor strain detection element according to claim 2.
However, Brown fails to disclose the conduction type of the silicon substrate is P- type, and the conduction type of the first impurity diffusion layer is N-type. Fuji discloses the conduction type of the silicon substrate is P- type (region-2), and the conduction type of the first impurity diffusion layer is N-type (layer-7). (Paragraph 0007, 0010, Fig 1A-B, 3A-5B)
It would have been obvious to one of ordinary skill in the art before the effective filing date to include the design of Fuji into Brown for the purpose of increasing detection accuracy. The modification would allow for limiting and/or further reducing the number of environmental factors that can cause result errors.
Allowable Subject Matter
Claims 4-5 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3, 6, 9-10, 13-14 and 17-18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Prior art such as Brown and Fuji made available do not teach, or fairly suggest, a third impurity diffusion layer formed on a side of the first impurity diffusion layer that is opposite to the second impurity diffusion layer, the third impurity diffusion layer having a higher impurity ion density than the first impurity diffusion layer and having the same conduction type as the first impurity diffusion layer, a fourth impurity diffusion layer formed at a lateral surface part of the first impurity diffusion layer, the fourth impurity diffusion layer having a higher impurity ion density than the first impurity diffusion layer and having the same conduction type as the first impurity diffusion layer as disclosed in respective claims 3 and 6.
Conclusion
The prior art as cited on the PTO-892 is made of record and not relied upon but considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NIGEL H PLUMB whose telephone number is (571)272-8886. The examiner can normally be reached Monday-Friday 7am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/NIGEL H PLUMB/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855